UNITED STATES SECURITIES AND EXCHANGE COMMISSION washington, d.c. 20549 FORM 8-K current report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 November 2, 2010 (Date of Report (Date of Earliest Event Reported)) SOVRAN SELF STORAGE, INC. (Exact Name of Registrant as Specified in Its Charter) Maryland (State of Other Jurisdiction Of Incorporation) 1-13820 (Commission File Number) 16-1194043 (I.R.S. Employer Identification Number) 6467 Main Street Williamsville, New York 14221 (Address of Principal Executive Offices) (716) 633-1850 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written Communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. On November 2, 2010, the Board of Directors of Sovran Self Storage, Inc. (the "Company") adopted a revised fee schedule for non-employee directors ("Outside Directors") effective commencing for the year 2010.A schedule of these fees is included in this Report as Exhibit 10.1 and is incorporated herein by reference. -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: November 5, 2010 SOVRAN SELF STORAGE, INC. By/s/ DAVID L. ROGERS Name:David L. Rogers Title:Chief Financial Officer -3- Exhibit 10.1 OUTSIDE DIRECTOR FEE SCHEDULE Annual Board Retainer - Audit Committee Chair Annual Retainer - Audit Committee Member Annual Retainer - Compensation Committee Chair Annual Retainer - Compensation Committee Member Annual Retainer - Governance Committee Chair Annual Retainer - Governance Committee Member Annual Retainer - Lead Director Fee - Specially called meeting fee - In addition to the fees set forth above, each Outside Director is granted options and restricted stock under the 2009 Outside Directors' Stock Option and Award Plan (the "2009 Directors' Plan").The 2009 Directors' Plan provides that upon an Outside Director's initial election or appointment such director is granted an option to acquire 3,500shares of common stock of the Company at the fair market value of the common stock on the date of grant and thatas of the close of each annual shareholders' meeting after an Outside Director's initial appointment or election, each Outside Director is granted an option to acquire an additional 2,000shares of common stock at the fair market value of the common stock on the date of grant.In addition, the 2009Directors' Plan provides each Outside Director with a grant annually of a number of shares of restricted stock equal to the base annual fee paid to such Outside Director multiplied by 0.8 and divided by the fair market value of a share of common stock of the Company on the date of grant. Under the Company's Deferred Compensation Plan for Directors, an Outside Director may elect to have all or part of director fees credited to a deferred compensation account in the form of units equivalent to shares of the Company's common stock.
